Citation Nr: 0907274	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  03-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include major depressive disorder and/or 
dementia.

2.  Entitlement to service connection for left leg 
disability.

3.  Entitlement to service connection for prostate 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to December 
1978.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.  These issues 
were previously before the Board in April 2006 and September 
2007, at which times they were remanded for additional 
development.  The case is again before the Board for further 
appellate review.

The issue of service connection for left leg disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A psychiatric disability, to include major depressive 
disorder, has not been shown by competent clinical evidence 
of record to be etiologically related to any event of active 
service, and a psychosis was not demonstrated within one year 
after service.

2. The competent clinical evidence of record does not 
indicate that the Veteran has a diagnosis of dementia or 
schizophrenia.

3.  A prostate disability was first diagnosed many years 
after service, and has not been shown by competent clinical 
evidence of record to be etiologically related to any event 
of active service.

CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in, or 
aggravated by, active service, nor may a psychosis be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  A prostate disability, to include prostatitis, was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claims by means of 
January 2003, and May 2006 letters from VA to the appellant.  
The letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The May 2006 letter notified the 
veteran that a disability rating and effective date would be 
assigned in the event of award of the benefits sought. 

Because complete VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claims, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the 
initial adjudication, the claims were readjudicated 
thereafter, and the appellant therefore, has not been 
prejudiced.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and Dingess/Hartman.  The Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and reports 
of post-service VA treatment and examinations.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claims.  The Board has carefully reviewed his 
statements and concludes that there has been no 
identification of further available evidence not already of 
record for a psychiatric or prostate disability.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims of a psychiatric disability and 
prostate disability.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Psychiatric disability

The Veteran claims entitlement to service connection for a 
psychiatric disability.  The first element of a service 
connection claim is that there must be medical evidence of a 
current disability.  The record reflects that the Veteran was 
diagnosed with major depression with psychotic features in 
November 2002.  A report of a VA examination in October 2006 
indicates a diagnosis of dysthymia, without a diagnosis of 
major depression with psychotic features.  Based on the 
foregoing, the Board finds that the Veteran has a psychiatric 
disability.

The Board notes that in a May 2004 DRO hearing, the Veteran 
testified that he was schizophrenic.  The evidence of record 
indicates that the Veteran had mental health examinations in 
2002, 2004, 2005, and 2006.  None of the reports from these 
examinations indicates a diagnosis of schizophrenia.  In 
addition, the October 2006 VA examination indicates that the 
Veteran denied receiving any mental health treatment prior to 
2002.  Therefore, the Board finds that the evidence of record 
indicates that the Veteran does not have a diagnosis of 
schizophrenia.

The Board also notes that the Veteran has claimed that he 
suffers from dementia.  The October 2006 VA examination notes 
that the Veteran's test results on the Neuro Behavioral 
Cognitive Status Examination were not consistent with a 
diagnosis of dementia.  Although the examiner noted that 
neuropsychological testing or a neurological evaluation would 
be required to rule out the possibility of dementia or 
significant cognitive impairment, the examiner opined that 
the most probable explanation for the Veteran's examination 
results is that he is experiencing problems with attention 
related to his depression, and problems with enunciation and 
arithmetic related to his limited education and impoverished 
background.  The Board finds that the evidence of record does 
not indicate that the Veteran has been diagnosed with 
dementia.

The second requirement for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
The Veteran's STRs do not demonstrate that the Veteran 
complained of, or sought treatment, for any psychiatric 
disability in service.  The December 1978 clinical 
examination for separation purposes reports that the 
Veteran's psychiatric evaluation was normal. 

In the May 2004 hearing, the Veteran testified that he 
suffered from depression while in the service.  He 
specifically noted that he suffered from anger since he was 
beaten while in the service in Okinawa, Japan, in 1976.  The 
Veteran's STRs indicate that he was involved in a bar fight 
in Okinawa during which he sustained injuries to the head, 
hand, nose, and legs.  The October 2006 VA examiner opined 
that it is less likely than not that the beating incident 
either caused or aggravated the Veteran's dysthymic disorder 
to a significant degree.  Because there is no medical 
evidence of a nexus between the Veteran's current psychiatric 
disability and an in service disease or injury, service 
connection is not warranted.

Prostate Disability

The Veteran claims entitlement to service connection for a 
prostate disability.

In June 2001, the Veteran sought treatment for prostate pain.  
The medical report reflects that the Veteran averred he had 
previously had prostatitis and was on antibiotic treatment 
for a year.  The June 2001 initial assessment was 
prostatitis; however, two weeks later, an addendum to the 
medical record indicates that the examiner was not sure that 
the Veteran had prostatitis due to a non tender prostate, 
normal urinalysis and complete blood count.  

October and November 2002 medical records indicate that the 
Veteran averred chronic prostatitis in his medical history.  

An August 2006 VA examination report reflects that the 
examiner found no evidence of recurring prostate infections.  
Additionally, the examiner noted that the Veteran stated he 
was not treated for a prostate infection while on active 
duty.

A January 2007 VA genitourinary examiner opinion indicates 
that the Veteran's current symptoms are unlikely to be caused 
by prostatitis, and more likely than not the Veteran's 
urinary discomfort is due to prostate enlargement (benign 
prostate hypertrophy).  Moreover, the examiner opined that 
the Veteran's benign prostate hypertrophy is unlikely to be 
related to his urinary problem in military service.  The 
Veteran's STRs indicate he had possible gonorrhea in November 
1976, and was treated in February 1977 for complaints of 
discharge from his penis with no pain on urination.  He also 
sought treatment in May 1978 for a possible venereal disease.

A September 2008 report of a clinical record review indicates 
that the Veteran was previously evaluated for prostatitis and 
there was no evidence of prostatitis found at that time or 
within the past ten years.  Moreover, the examiner reported 
that the Veteran's benign prostatic hyperplasia is unrelated 
to prostatitis.  There is no medical evidence of record that 
the Veteran's benign prostatic hyperplasia is causally 
related to military service; therefore, service connection is 
not warranted.

Conclusion

The Board recognizes that the Veteran believes his 
psychiatric and prostate disabilities are due to his active 
military service.  However, where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  There is no evidence of record that the veteran 
has the specialized medical education, training, and 
experience necessary to render such an opinion.  While the 
veteran is competent to testify regarding his symptoms, he is 
not competent to offer a medical opinion as to their 
etiology.  Espiritu, supra. 

In conclusion, the competent evidence of record fails to 
demonstrate that the Veteran's psychiatric disability or 
prostate disability was incurred during active service or is 
causally related to the Veteran's active service.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

1.  Entitlement to service connection for a psychiatric 
disability, to include major depressive disorder and/or 
dementia, is denied.

2.  Entitlement to service connection for a prostate 
disability, to include prostatitis, is denied.


REMAND

In the case of a claim for disability compensation, the 
assistance provided by VA under 38 U.S.C.A. § 5103(a) shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The Veteran avers 
that his left leg has been causing him pain since he was 
involved in a beating in Okinawa, Japan, in 1976.   

The Veteran's STRs indicate he was treated in November 1976 
for injuries sustained in a fight.  The entries reflect that 
the Veteran had bruises on both legs, and reported having 
been kicked in both legs.  A clinical evaluation indicated 
the left knee was swollen with some cuts.  It was reported to 
be painful to the touch.  The patella was determined to be 
"okay" and there was good lag motion.

An August 2000 VA medical record indicates that the Veteran 
averred a past medical history of osteoarthritis of the left 
hip, with pain starting several months earlier.  A November 
2002 VA medical record indicates that the Veteran complained 
of left leg pain.  A September 2005 X-ray of the knee 
indicated no fractures, no dislocations, and joint space is 
maintained.  

In April 2006, the Board remanded the Veteran's left leg 
claim to determine the nature and etiology of current left 
leg disability.  

A September 2006 VA examination record of the Veteran's left 
leg reflects he can flex his knee 90 degrees without pain, 
and has zero degrees of extension with mild pain.  He had 
subpatellar crepitation of the left knee.  He had negative 
Lachman and McMurray test results.  The cruciate and 
collateral ligaments appeared to be intact.  
The Veteran complained of swelling and daily pain in the left 
knee.

The examiner found no evidence of osteoarthritis of the left 
hip.  The examiner opined that it is less likely as not that 
the Veteran's left hip pain is related to military service.  

While the VA examiner opined as to etiology of the Veteran's 
left hip, he did not render an opinion regarding the etiology 
of the Veteran's left knee pain.  Because the Veteran's STRs 
indicate a swollen left knee while in service, and the 
Veteran avers that his current left knee pain is due to an 
in-service injury, the Board finds a medical opinion as to 
the etiology of the Veteran's left knee pain may further 
assist the Board in developing a more complete picture of the 
Veteran's disability. 

Accordingly, the case is REMANDED for the following action:

1.	The claims folder and this remand should be 
returned to the VA orthopedic examiner who 
performed the September 2006 examination to 
obtain an opinion as to the nature and 
etiology of the Veteran's current left knee 
disability.  The examiner must comment on 
whether it is at least as likely as not that 
the currently diagnosed left knee disability 
is related to an incident in the Veteran's 
active military service, to include injury 
in 1976. 

2.	After the development requested above has 
been completed to the extent possible, the 
RO should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


